FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 IN RE VOLKSWAGEN “CLEAN DIESEL”                   No. 20-15564
 MARKETING, SALES PRACTICES, AND
 PRODUCTS LIABILITY LITIGATION,                      D.C. No.
                                                  3:15-md-02672-
                                                       CRB
 PUERTO RICO GOVERNMENT
 EMPLOYEES AND JUDICIARY
 RETIREMENT SYSTEMS                                    ORDER
 ADMINISTRATION,
                 Plaintiff-Appellee,

                      v.

 VOLKSWAGEN AG; VOLKSWAGEN
 GROUP OF AMERICA, INC.;
 VOLKSWAGEN GROUP OF AMERICA
 FINANCE LLC; MICHAEL HORN;
 MARTIN WINTERKORN,
            Defendants-Appellants.

                    Filed September 23, 2021

    Before: J. CLIFFORD WALLACE and MILAN D.
        SMITH, JR., Circuit Judges, and JANE A.
                   RESTANI, * Judge.


     *
       The Honorable Jane A. Restani, Judge for the United States Court
of International Trade, sitting by designation.
2             IN RE VOLKSWAGEN LITIGATION

                        COUNSEL

Robert J. Giuffra Jr. (argued), Sharon L. Nelles, Suhana S.
Han, William H. Wagener, and Elizabeth N. Olsen, Sullivan
& Cromwell LLP, New York, New York; David H.
Dickieson, Schertler & Onorato LLP, Washington, D.C.;
Gregory P. Joseph, Joseph Hage Aaronson LLC, New York,
New York; for Defendants-Appellants.

Ian D. Berg (argued) and Takeo A. Kellar, Abraham
Fruchter & Twersky LLP, San Diego, California; Mitchell
M.Z. Twersky and Atara Hirsch, Abraham Fruchter &
Twersky LLP, New York, New York; for Plaintiff-Appellee.

Douglas Wilens, Robbins Geller Rudman & Dowd LLP,
Boca Raton, Florida; Thomas C. Michaud, Vanoverbeke
Michaud & Timmony P.C., Detroit, Michigan; for Amicus
Curiae Michigan Association of Public Employees
Retirement Systems.

Gideon A. Schor, Wilson Sonsini Goodrich & Rosati PC,
New York, New York; Joseph A. Grundfest, The William A.
Franke Professor of Law and Business, Stanford Law
School, Stanford, California; for Amici Curiae Law
Professors and Former SEC Officials.

Deanne E. Maynard and Adam L. Sorensen, Morrison &
Foerster LLP, Washington, D.C.; Jordan Eth, Mark R. S.
Foster, and James R. Sigel, Morrison & Foerster LLP, San
Francisco, California; Daryl Joseffer and Janet Galeria, U.S.
Chamber Litigation Center, Washington, D.C.; for Amici
Curiae Chamber of Commerce of the United States of
America, Securities Industry and Financial Markets
Association, and Alliance for Automotive Innovation.
             IN RE VOLKSWAGEN LITIGATION                  3

                         ORDER

    Judge M. Smith has voted to deny Appellee’s petition for
rehearing and petition for rehearing en banc. Judge Restani
has voted to deny Appellee’s petition for rehearing and
recommends denying the petition for rehearing en banc.
Judge Wallace has voted to grant the petition for rehearing
and recommends granting the petition for rehearing en banc.

    The full court has been advised of the petition for
rehearing en banc. A senior judge requested a vote on
whether to rehear the matter en banc. The matter failed to
receive a majority of votes of the non-recused active judges
in favor of en banc consideration. See Fed. R. App. P. 35.
Judges Bennett and Bress did not participate in the
consideration of the petition for rehearing en banc.

  The petition for rehearing and for rehearing en banc is
DENIED.